DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SHO # 09-007
June 24, 2009

Dear State Health Official:
Every year, National HIV Testing Day is held on June 27th. This is an annual occasion when the
Department of Health and Human Services, along with the National Association of People with
AIDS (the original sponsor of National HIV Testing Day), state and local health departments,
community based organizations and other entities promote HIV testing to encourage knowledge
of serostatus as a first step to linking people living with HIV into care. In support of this
initiative, we would like to make you aware of current recommendations from the Centers for
Disease Control and Prevention (CDC). CDC recommends that opt-out HIV screening be a part
of routine clinical care in all health-care settings for all adults and adolescents aged 13-64. Optout screening preserves the patient's choice to decline HIV testing and ensures a provider-patient
relationship conducive to optimal clinical and preventive care. These recommendations were
published in the September 22, 2006 issue of the Morbidity and Mortality Weekly Report, and
may be found at http://www.cdc.gov/mmwr/preview/mmwrhtml/rr5514a1.htm.
We are using this opportunity to explain the policies of the Medicaid and Children's Health
Insurance Program (CHIP) programs regarding the coverage of HIV testing and HIV screening.
We also note that such services are subject to the confidentiality protections under the Health
Insurance Portability and Accountability Act of 1996, including the implementing regulations at
45 C.F.R. Part 164, Subpart D, and applicable State privacy laws.
We encourage you to post information about Medicaid and CHIP coverage of HIV testing on
your websites or link to HIVtest.org. This site provides links to resources and information about
local National HIV Testing Day events across the nation. HHS launched the “I know I took the
Test!” story widget which profiles individuals sharing their experiences taking an HIV test. We
also suggest adding this widget (http://www.aids.gov/national_hiv_testing_day/index.html) to
your website.
Medicaid Coverage of HIV Testing
Under the Early and Periodic Screening, Diagnostic and Treatment (EPSDT) benefit described in
sections 1905(a)(4)(B) and 1905(r) of the Social Security Act (“the Act”), Medicaid-eligible
children under the age of 21 are covered for HIV testing. This includes routine testing/screening
for Medicaid-eligible children at State-specified intervals as part of the child’s well-child exam,
and otherwise medically necessary HIV testing. Routine HIV testing/screening for such children
is covered by States under the preventive or screening benefit in section 1905(a)(13) of the Act,

Page 2 – State Health Official
and otherwise medically necessary HIV testing is covered under the benefit for laboratory
services in section 1905(a)(3) of the Act.
Medicaid-eligible adults are covered for medically necessary HIV testing through the mandatory
laboratory benefit under section 1905(a)(3) of the Act. States also have the option of covering
routine HIV testing of Medicaid-eligible adults as a preventive or screening benefit under section
1905(a)(13) of the Act.

CHIP Coverage of HIV Testing
For States with a CHIP Medicaid expansion, coverage of HIV testing is the same as for other
Medicaid-eligible children, as described above. States with a separate child health program are
required to provide well-baby and well-child care services, which can include HIV testing.
HIV testing can be covered in a separate child health plan consistent with the State’s elected
benefit package under Section 2103 of the Act.
Our goal is to remind people that HIV remains a major health concern, especially among African
Americans and Latinos, and gay and bisexual men of all races. We also want to acknowledge
your efforts to serve this vulnerable population and hope that this letter will encourage States to
provide routine screening along with that which is medically indicated and necessary by
clarifying the coverage options that are available for Federal reimbursement.
Sincerely,
/s/
Cindy Mann
Director

cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Ann C. Kohler
NASMD Executive Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures

Page 3 – State Health Official
Matt Salo
Director of Health Legislation
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, MPH
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

